NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 18 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


ADIL HIRAMANEK,                                  No. 12-70325

             Intervenor - Appellant,             Tax Ct. No. 14912-10

   v.
                                                 MEMORANDUM*
KAMAL A. HIRAMANEK,

             Petitioner - Appellee,

COMMISSIONER OF INTERNAL
REVENUE,

             Respondent - Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted December 9, 2014**

Before:       WALLACE, LEAVY, and BYBEE, Circuit Judges.

        Intervenor Adil Hiramanek appeals pro se from the Tax Court’s decision,

after a bench trial, concerning his former spouse’s tax liability in connection with


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their 2006 joint federal income tax. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review de novo the Tax Court’s legal conclusions, and for clear

error its factual findings. Johanson v. Comm’r, 541 F.3d 973, 976 (9th Cir. 2008).

We affirm.

      The Tax Court did not clearly err by crediting the former spouse’s testimony

and evidence over Hiramanek’s, and finding that the former spouse signed the joint

tax return under duress and thus was not jointly and severally liable for the 2006

deficiency. See 26 C.F.R. § 1.6013-4(d) (explaining that if a spouse establishes

that he or she signed a return under duress, that return is not a joint return and the

individual who signed that return is not jointly and severally liable for any

deficiency in tax with respect to the return); see also Wilson v. Comm’r, 705 F.3d
980, 983 n.10 (9th Cir. 2013) (defining duress in the tax context as “a constraint of

will so strong that it makes a person reasonably unable to resist a demand to sign”

(citation and internal quotation marks omitted)); Sparkman v. Comm’r, 509 F.3d
1149, 1155 (9th Cir. 2007) (under the clear error standard, this court will reverse

the Tax Court’s findings only when it is “left with the definite and firm conviction

that a mistake has been committed”).

      The Tax Court did not clearly err by concluding that Hiramanek’s former

                                           2                                    12-70325
spouse was entitled to equitable relief under 26 U.S.C. § 66(c). See 26 C.F.R.

§ 1.66-4 (equitable relief resulting from the operation of community property law

may be available, even if the requirements for traditional relief are not satisfied, if

“it would be inequitable to hold the requesting spouse liable for the unpaid tax or

deficiency”); Rev. Proc. 2003-61 (listing factors to determine whether to grant

equitable relief), modified and superseded by Rev. Proc. 2013-34.

      We reject Hiramanek’s contentions concerning untimeliness, alleged denial

of due process, and evidentiary challenges.

      Hiramanek’s unopposed motion to lodge the court reporter’s transcript, filed

on August 21, 2014, is granted.

      Hiramanek’s opposed motion, filed on August 26, 2014, is granted in part.

The court grants Hiramanek leave to file an oversized substitute reply brief and

directs the Clerk to file the reply brief submitted on August 26, 2014.

      All other pending motions and requests are denied.

      AFFIRMED.




                                           3                                    12-70325